Ferguson, Judge
(concurring in the result):
I concur in the result reached in the principal opinion. I fully agree that the defilement here involved was aggravated. I disagree, however, with the implication contained in the principal opinion that because the defilement was so aggravated “the maximum sentence permissible under any of the alternative provisions of the Code and the Manual should be permitted.” The fact that the punishment authorized under the United States Code is more severe than that provided for in the Table of Maximum Punishments should not be relied upon as a basis in reaching our conclusion. Furthermore, whether or not the accused should be “severely punished” for his conduct is not for this Court to decide but is a matter for the consideration of the convening authority and the court-martial, and the board of review.